
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 83
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2008
			Mr. Reid (for
			 Mrs. Clinton (for herself and
			 Mrs. Murray)) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Better Hearing and Speech Month.
	
	
		Whereas the National Institute on Deafness and Other
			 Communication Disorders reports that approximately 42,000,000 people in the
			 United States suffer from a speech, voice, language, or hearing
			 impairment;
		Whereas approximately 32,500,000, or 15 percent, of adults
			 in the United States report some degree of hearing loss;
		Whereas 1 out of every 3 people in the United States over
			 60 years of age has a hearing problem;
		Whereas 1 in 6, or 15 percent, of people in the baby boom
			 generation, between the ages of 41 and 59, has a hearing problem;
		Whereas 1 in 14, or 7 percent, of people in the United
			 States between the ages of 29 and 40 already has hearing loss;
		Whereas at least 1,400,000 children in the United States
			 have hearing problems;
		Whereas traumatic brain injury is an increasing problem
			 among members of the Armed Forces returning from the wars in Iraq and
			 Afghanistan;
		Whereas patients with traumatic brain injury may have
			 problems with spoken language, called dysarthria, if the part of the brain that
			 controls speech muscles is damaged, resulting in speech that is often slowed,
			 slurred, and garbled;
		Whereas members of the Armed Forces sent to battle zones
			 are more than 50 times more likely to suffer noise-induced hearing loss than
			 members of the Armed Forces who do not deploy;
		Whereas, although more than 32,500,000 adults in the
			 United States could benefit from the use of hearing aids, only 1 in 5 people
			 who could benefit from a hearing aid actually wears one;
		Whereas, of children between the ages of 6 and 19 years
			 old, approximately 5,200,000, or 12.5 percent, are estimated to have
			 noise-induced hearing loss in one or both ears, often as a result of increased
			 environmental noise;
		Whereas hearing loss is the most common congenital
			 disorder in newborns;
		Whereas a delay in diagnosing a hearing loss when a child
			 is born can affect the child’s social, emotional, and academic
			 development;
		Whereas, during the 2003 school year, more than 1,500,000
			 children had speech, language, or hearing impairments and received services
			 under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et
			 seq.);
		Whereas children with language impairments are 4 to 5
			 times more likely than their peers to experience reading problems;
		Whereas 10 percent of children entering the first grade
			 have moderate to severe speech disorders, including stuttering;
		Whereas more than 3,000,000 people in the United States of
			 all ages stutter;
		Whereas approximately 1,000,000 people in the United
			 States have aphasia, a language disorder inhibiting spoken communication that
			 results from damage caused by a stroke or other traumatic injury to the
			 language centers of the brain; and
		Whereas, since 1927, May has been celebrated as National
			 Better Hearing and Speech Month in order to raise awareness regarding speech,
			 voice, language, and hearing impairments and to provide an opportunity for
			 Federal, State, and local governments, members of the private and nonprofit
			 sectors, speech and hearing professionals, and the people of the United States
			 to focus on preventing, mitigating, and curing such impairments: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the
			 goals and ideals of National Better Hearing and Speech Month;
			(2)urges increased
			 coordination of community-based, comprehensive care for members of the Armed
			 Forces, veterans, athletes, and accident victims who have experienced hearing
			 and speech deficiencies as a result of traumatic brain injury;
			(3)supports the
			 efforts of speech and hearing professionals to improve the speech and hearing
			 development of children;
			(4)encourages the
			 people of the United States to have their hearing checked regularly and to
			 avoid environmental noise that can lead to hearing loss; and
			(5)commends the 46
			 States that have implemented routine hearing screenings for every newborn
			 before the newborn leaves the hospital.
			
